Citation Nr: 1232075	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a status post excision right upper arm lipoma.

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the December 2007 decision, the RO granted service connection for PFB and assigned an initial 10 percent disability, effective from December 19, 2006.  In the August 2008 rating decision, the RO denied service connection for status post lipoma, claimed as nodule, right upper arm.  

In May 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  At the hearing, the Veteran and the DRO only addressed the issues of entitlement to an initial disability rating in excess of 10 percent for the service-connected PFB, as well as claims of service connection for right knee strain, a left knee condition, and lumbar strain.  The claims of service connection involving the lumbar spine, right knee and left knee were subsequently granted by way of an August 2011 rating decision.  These claims were granted in full and are not in appellate status, as there is no indication that the Veteran has timely appealed the initial ratings assigned following the grants of service connection.  The Veteran and the DRO did not address the claim of entitlement to service connection for residuals of a status post operative lipoma of the upper right arm; however, the Veteran did not indicate on any subsequent documentation, including his substantive appeal (VA Form 9) that he wished to appear for a hearing in that regard.  

In general, a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is not employed according to the most recent evidence of record.  However, the record reflects that a previous TDIU claim was denied in an April 2009 RO rating decision.  Since that time, the Veteran has not asserted that his service-connected PFB renders him unable to obtain or maintain gainful employment.  Furthermore, a March 2011 QTC examination indicates that the Veteran's unemployability is affected by his orthopedic disabilities, and makes no mention of his service-connected PFB having any effect on employment.  As such, a claim for a TDIU is not currently raised by the record on appeal.  

The issue of entitlement to service connection for a status post lipoma excision of the upper right arm is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the medical and lay evidence establishes that the Veteran's service-connected pseudofolliculitis barbae (PFB) has involved less than 20 percent of exposed areas affected. 

2.  The Veteran's PFB has not required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  



CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by way of a letter dated in January 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice of how VA determines disability ratings and effective dates for all grants of service connection.  Thus, this letter provided satisfied the notice requirements applicable to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided in January 2007 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of the PFB, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In response to the Veteran's notice of disagreement (NOD) with the initial 10 percent rating assigned for the service-connected PFB, the RO had the Veteran's PFB re-examined in order to accurately evaluate the severity of the disability.  

The Veteran submitted photographs and statements regarding the severity of his PFB which was received after the RO issued the most recent supplemental statement of the case (SSOC) in August 2011.  In an August 2012 statement, the Veteran, via his accredited representative, waived review by the Agency of Original Jurisdiction (AOJ) in the first instance of all evidence submitted after the August 2011 SSOC.  As such, the Board may proceed without prejudice to the Veteran.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Increased Rating

The Veteran seeks a rating in excess of 10 percent for the service-connected PFB.  In December 2006 correspondence, the Veteran described his PFB to include symptoms of itching, and puss filled bumps.  The Veteran further indicated that when his beard gets to a certain length he experiences severe itching.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence shows that the Veteran's service-connected PFB symptoms have remained fairly consistent throughout the appeal period.  As such, staged ratings are not for application in this case.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 . 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 , were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708  (September 23, 2008).  The Veteran filed his claim in December 2006 and did not specifically request consideration of his claim under the new regulations nor did the RO apply the new criteria, thus, only the pre-October 2008 version of the schedular criteria is applicable.  

Pseudofolliculitis Barbae (PFB) is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  When an unlisted condition is encountered it is rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Codes potentially applicable to the current claim are Diagnostic Code 7800, Diagnostic Code 7806 and Diagnostic Code 7817. 

Absent visible or palpable tissue loss, DC 7800 provides for a 10 percent rating based on at least one characteristic of disfigurement of the head, face, or neck.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  
Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Note (3) under Diagnostic Code 7800 directs to take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The Veteran's pseudofolliculitis barbae could also be evaluated under either Diagnostic Code 7806 (for dermatitis or eczema) or DC 7817 (for exfoliative dermatitis).  Under DC 7806, a noncompensable evaluation is assignable when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  A 10 percent evaluation is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assignable when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 , DC 7806. 

Under Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near- constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118 , Diagnostic Code 7817.

A December 2006 VA treatment record indicates that the Veteran complained of small white spots near his face.  The clinician informed the Veteran that no skin lesions were seen.  

On VA examination in November 2007, the Veteran reported constant PFB since service with painful bumps on his face.  He indicated that he had no treatment for his skin disease in the last 12 months and no significant functional impairment.  According to the examiner, less than 5 percent of the Veteran's total body area was affected, and greater than 5 percent, but less than 20 percent of exposed areas were affected.  On examination, there were hyperpigmented papules and nodules in the beard area, with some residual scarring, and a few open comedones.  The examiner related the current condition to the Veteran's service.  This examination is adequate as it was based on a review of the claims folder, a physical examination and as sufficient information was provided to allow the Board to render an informed determination.  

On a March 2008 primary care dermatitis report, no dermatitis was seen on the face, and the Veteran reported that it only appeared when he shaved.  In May 2008, facial dermatitis was diagnosed.  The Veteran had let his beard grow for the last few days and had since developed small "bumps" that were associated with pruritis.  He stated that he would develop discolored areas when he shaved his face, including "bumps."  On examination, 2mm scattered silvery nodules were seen in the beard area.  

At a May 2010 personal hearing before a DRO at the RO, the Veteran testified that his face itched a lot and was very sensitive when he shaved.  He described puss-filled bumps on his face that break out.  With respect to this hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing officer noted the current appellate issue at the beginning of the hearing, and the representative asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, additional VA examinations were obtained.  To date, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's service-connected PFB was reevaluated again in January 2011.  At that time, the Veteran continued to report constant itching, inflammation, whiteheads and scarring.  The Veteran used a 1% solution of Clindamycin Phosphate once a day.  The examiner specifically noted that this ointment was neither a corticosteroid nor an immunosuppressive.  The examiner indicated that less than 5 percent of exposed areas were affected.  On examination, the Veteran only had one or two very small whiteheads on the left side of his face.  There was no redness or irritation observed on the skin and only minimal scarring was observed.  The examiner noted that photographs were taken and submitted.  These photographs, while only photocopies of the originals, illustrate what the examiner describes above.  

At a March 2011 QTC examination conducted on a fee basis for VA, the Veteran reported exudation of the face, neck and chin, with itchiness, crusting and bumps.  He had no ulcer formation or shedding.  The symptoms were described as occurring constantly.  The Veteran continued to utilize the Clindamycin Phosphate ointment, and had not used UVB, intensive light therapy, PUVA or electron beam therapy for the PFB condition.  The examination reports that the Veteran does not experience any overall functional impairment from the condition.  The examiner indicated that the Veteran's condition was currently active, and that he reported getting a rash after shaving.  Both 2011 examination reports are adequate as they were based on a physical examination and as sufficient information was provided to allow the Board to render an informed determination.  To the extent that the March 2011 examiner did not note a review of the claims folder, while the January 2011 examiner did not a review of the claims folder, the Board does not find that such makes the March 2011 examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.

Photographs associated with the claims file in January 2012 show the PFB symptoms as described by the Veteran, with several bumps on the face, covering nearly the entire beard area.  

While the January 2011 VA examiner indicated that less than 5 percent of the Veteran's exposed areas are affected by his PFB, the Board recognizes that the Veteran's PFB is intermittent.  As reviewed above, the VA treatment records and VA examination reports, when compared to the photographs and Veteran's statements, clearly show that the PFB appears and disappears.  Additionally, as a skin disorder, the symptoms of PFB are manifested by pustules and bumps that are capable of lay observation.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he gets shaving bumps and pustules.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).    The Veteran has testified that he experiences symptoms of PFB on his face and neck, but not anywhere else on his body.  As such, the evidence of record shows that at least 5 percent but less than 20 percent of the Veteran's exposed skin area manifests symptoms of PFB, and thus, a disability rating of 10 percent is warranted under DC 7806.  A disability rating in excess of 10 percent is not warranted under DC 7806 as less than 20 percent of the Veteran's exposed skin area is affected and the Veteran does not use systemic therapy such as corticosteroids or other immunosuppressive drugs.  

A disability rating in excess of 10 percent is not warranted under DC 7817, as the Veteran has not required systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy.

A disability rating under Diagnostic Code 7800 for disfigurement of the head, face and/or neck is not more appropriate in this case because the predominant disability is a skin disorder affecting the face and neck when the Veteran shaves.  The Veteran submitted lay statements in support of his claim from friends indicating that he had bumps on his face and that his appearance had changed.  The Veteran and clinicians have described the disability as manifested by itchy, puss-filled bumps, hyperpigmented papules and nodules, comedones and some residual scarring.  The record shows that the symptoms wax and wane, depending on whether he shaves, as he has reported to his VA primary care provider.  The VA examinations show that the Veteran is not always in a state of flare-up, despite what the photographs show.  In December 2006, a clinician did not see any lesions.  Moreover, in March 2008, no dermatitis was seen and the Veteran reported that it only appeared when he shaved and on examination in March 2011, no signs of skin disease were present.   Moreover, on examination in January 2011, less than 5 percent of the exposed areas were affected.  Although there is no doubt that the Veteran suffers from PFB, which can cause severe itching and raised pustules at times, this condition is not shown to be more nearly approximated by disfigurement, including a predominant disability manifested by scarring.  The disability is instead primarily manifested by skin disease that is more appropriately rated pursuant to Diagnostic Code 7806.  In other words, based on the objective findings on examination, the Veteran's self-reported history, and a review of the photographs, the Veteran's skin texture changes, depending on whether he shaves.  

Other remaining diagnostic codes for skin disabilities that provide higher ratings are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7807 (American leishmaniasis), 7808 (Old World leishmaniasis), 7809 (discoid lupus erythematosus or subacute cutaneous lupus erythematosus), 7811 (tuberculosis luposa), 7813 (dermatophytosis), 7815 (bullous disorders), 7816 (psoriasis), 7818 (malignant skin neoplasms), 7819 (benign skin neoplasms), 7820 (infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases), 7821 (cutaneous manifestations of collagen-vascular diseases not listed elsewhere), 7822 (papulosquamous disorders not listed elsewhere), 7823 (vitiligo), 7824 (diseases of keratinization), 7825 (urticaria), 7826 (primary cutaneous vasculitis), 7827 (multiforme erythema; toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring alopecia), 7832 (hyperhidrosis), and 7833 (malignant melanoma).

Moreover, at no time since the grant of service connection, has the Veteran's service-connected PFB been shown to be more severe than currently rated.  In light of the Veteran's competent, credible and probative reports that he has recurring symptoms when he shaves, the 10 percent rating is approximated even though there are times when examiners have not found any skin abnormalities or that the disability affected less than 5 percent of the exposed areas.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected PFB disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected PFB disability are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  The criteria for rating dermatitis and/or eczema, by its very nature, consider the Veteran's symptoms of itching and visible skin irritation; and, in particular, consider these symptoms on exposed areas of the body.  Thus, the PFB symptoms and objective manifestations are addressed by the rating criteria under which such disabilities are rated.  The Veteran reports severe itching, and pustules on the beard area, with flare-ups when shaving, which is contemplated by the schedular criteria.  There are no additional symptoms of his PFB disability that are not addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has applied the benefit-of-the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial disability rating in excess of 10 percent for the service-connected PFB is denied.  


REMAND

The Veteran maintains that he has a current disability as a result of a right upper arm cyst first noted in service, and which was eventually excised in 2008.

A March 2008 surgery consult notes that the Veteran had a mass at the posterior right upper arm, which had reportedly been present for 20+ years, with some increase in size and some minor discomfort.  The mass was excised in May 2008 and the diagnosis was lipoma right upper arm.  

At a June 2008 VA examination, the Veteran reported that he first noticed a nodule on his right arm in service, and it has grown since that time with some soreness.  He further reported that the nodule was eventually excised in 2008, but he continues to have soreness and tenderness in that area, and wonders if it is growing back.  The examiner noted a scar at the right proximal posterior arm (triceps region) that was 4.3 cm in length and .4 cm wide, which covered less than 5 percent of body surface area and no percent of exposed area.  The examiner felt no masses or nodules under the skin or in close proximity to the scar.  

The examiner was asked to opine as to whether it was at least as likely as not that the current nodule on the right upper arm had its onset during service.  Upon reviewing the Veteran's records, including STRs, the examiner could not resolve the issue without resorting to mere speculation.  The examiner noted that there was one visit note from March 12, 1980 that mentioned a small nodule (size 3/4 to 1 inch) at the right shoulder region noted about 1 year after a vaccination, but no diagnosis was given and no precise location was mentioned.  Also, a consult request from August 4, 1980 stated surgery consult for nodule right arm with up arrow for one year, questionable etiology.  However, there was no answer to the surgery consult that the examiner could find, in terms of an examination.  The examiner also referred to a note in the private records from July 1980 that mentioned an epidermal inclusion cyst removed from the right upper arm (lateral aspect) and an epithelial papilloma removed from the right scapula.  There were no records between 1980 and 2008 that mentioned any nodules of the right arm.  There was never any diagnosis of lipoma given for the right arm until 2008.  As such, the examiner could not "be sure" whether the findings while in service were related to the current lipoma that was removed.  

A September 2008 VA primary care note indicates that the Veteran was evaluated for a subcutaneous nodule in the right upper arm, 3/4 inch in circumference on August 14, 1980 while in service.  He was referred to surgical clinic for possible removal but for some reason, that was not done.  A consultation form was filed, but it was not responded to.  Over the years, the nodule grew, doubling in size.  He finally had an excision of the lesion in 2008 and pathology examination showed a lipoma.  The September 2008 examining doctor opined that it was more likely than not that the lesion noted in 1980 was a lipoma that gradually grew in size in his right upper arm.  

First, in reviewing the evidence of record, there is some confusion as to the facts in this case.  The record shows that the Veteran first noticed a nodule in the right upper arm in 1979 or 1980.  It appears from the record that he did not have the nodule excised before his discharge from service in May 1980.  However, the post-service VA treatment records in the claims file appear to show that he had a sebaceous cyst removed from his right upper arm in July 1980, shortly after discharge from service.  It is not entirely clear from the record whether this cyst is the same nodule noted in service, or whether it is a separate and unrelated cyst.  Likewise, it is also not clear why the Veteran does not mention this July 1980 cyst removal to the VA examiner in June 2008, or to the doctor who provided the opinion in September 2008.  Moreover, if the cyst removal in July 1980 was in response to the in-service nodule, it is still not clear whether the lipoma excised in May 2008 is a residual of, or related to, the original in-service cyst, or subsequent July 1980 removal thereof.

Second, regardless of the facts, the VA examiner's opinion, or lack thereof, is inadequate, because it is based on the wrong legal standard.  As noted above, the examiner in June 2008 was asked to opine as to whether it was at least as likely as not that the current nodule on the right upper arm had its onset during service.  Based on the findings, the examiner could not "be sure" whether the findings while in service were related to the current lipoma that was removed.  The standard of proof in these cases is not "beyond a reasonable doubt" or "sure" or "absolutely certain."  Rather, all that needs to be shown is that it is "at least as likely as not" or a 50 percent or higher probability that the current disability had its onset during service.  The examiner need not be certain, or sure.  

With regard to the September 2008 opinion, this opinion is not adequate either because the VA examiner was apparently not aware of the July 2008 excision.  While this excision may be entirely unrelated to the currently claimed disability, this is a matter to be resolved by a medical professional, and not the lay observer.  As such, another examination is necessary, whereby all of the medical evidence is reviewed, and a medical opinion is obtained using the correct legal standard.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file, all private treatment records identified by the Veteran regarding treatment for his lipoma and or other cyst or nodule in the area of the right upper arm since service that have not yet been obtained.

2.  Obtain and associate with the claims file all VA treatment records relevant to the claim of service connection for residuals of a lipoma and/or sebaceous cyst excision on appeal that have not been previously secured.  

3.  After completion of #1 and #2 above, schedule the Veteran for VA examination to determine and clarify the current nature and likely etiology of any current disability related to the in-service nodule noted in the right upper arm during service, including, but not limited to the July 1980 excision of a sebaceous cyst documented in the record, as well as a May 2008 excision of a lipoma on the right upper arm.  In so doing, the examiner should provide an opinion as to whether the Veteran has a current disability (and/or whether he had a disability at any point since April 1, 2008) associated with the removal of the lipoma in May 2008); and whether it is at least as likely as not (a 50 percent or greater likelihood) related to active service and/or to the July 1980 post-service removal of the cyst noted in the VA treatment records.  The examiner should consider the findings noted in the VA examination of June 2008 in providing an opinion.  A complete rationale should accompany all opinions expressed.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated x-rays and laboratory tests should be completed.  

4.  Readjudicate the Veteran's claim of service connection for residuals of a status post excision right upper arm lipoma on appeal.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


